Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 1 of 15
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 2 of 15
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 3 of 15
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 4 of 15
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 5 of 15




                                                                    SIS000160
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 6 of 15




                                                                    SIS000161
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 7 of 15




                                                                    SIS000162
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 8 of 15
      Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 9 of 15

                                           250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                           NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                      BRUSSELS, DENVER, HONG KONG,
                                                                      LONDON, LOS ANGELES, NEW YORK,
                                           TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                           FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                      SINGAPORE, TOKYO, WASHINGTON, D.C.
                                           WWW.MOFO.COM




October 12, 2020                                                      Writer’s Direct Contact
                                                                      +1 (212) 468.8049
                                                                      CCohen@mofo.com
Via E-mail

Daniel Malis, Esq.
Law Offices of Daniel Malis, PC
30 Second Street
Cambridge, Massachusetts 02141-1734

Subhan Tariq, Esq.
34-18 Northern Boulevard
Suite 2-25
Long Island City, New York 11101

Re:    Bah v. Apple Inc., et al., No. 1:19-cv-03539 (PKC) – Apple’s Fourth Production of
       Documents Bearing Bates Ranges APL-BAH_00000464 – 550

Counsel:

       On behalf of Apple Inc. (“Apple”), we are sending you today, via file transfer, the
following documents that the Court ordered for production in redacted form at the
September 21, 2020 discovery conference:

           A loss prevention policy for Apple retail stores that references training of store
           employees on shoplifting incidents (bearing Bates numbers APL-BAH_00000464
           – 84).

           The Services Agreement between Apple and Security Industry Specialists, Inc.
           (“SIS”) and attachments (bearing Bates numbers APL-BAH_00000485 – 550).

        These documents are being produced pursuant to the terms of the Stipulated
Protective Order entered into by the parties on April 29, 2020, (ECF No. 62), and ordered by
the Court on April 30, 2020, (ECF No. 65).

        Next, we have confirmed that Apple does not have any written policy regarding the
retention of retail store surveillance video. We also have confirmed that Apple does not have
surveillance video of its retail store in Westchester, New York from November 14, 2018.
      Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 10 of 15




Daniel Malis, Esq.
Subhan Tariq, Esq.
October 12, 2020
Page Two


        With respect to the remaining issue raised in your October 5, 2020 letter, contrary to
your assertion, the Court did not order Apple to supplement “related metadata and ESI
information” for any Be-On-The-Lookouts (“BOLOs”) that Apple or SIS produced. Rather,
the Court ordered you to identify and provide to us (and SIS’s counsel) a list of BOLOs that
you claim reflect undisclosed recipients so we can determine if there is any additional
metadata or ESI information. As you have not yet provided any such list and all of the
BOLOs referenced in your letter and attachments include, on their face, a list of email
recipients we have nothing further to provide to you at this time.

        Finally, we have read the letter your ESI consultant, alvEdiscovery, LLP, sent to you
on October 5, 2020 (and which you then sent to us that same day). That letter does not
identify any purported violation of a specific provision of the Stipulation on Electronic
Discovery that the parties entered into on May 11, 2020 and that the Court ordered on May
12, 2020, (ECF No. 69, the “ESI Protocol”). Apple fully complied with the ESI Protocol, but
we are available to confer in order to better understand any purported issues.

      We also look forward to receiving your production of additional communications
between Messrs. Bah and Barrie in accordance with the Court’s Order and our agreement to
produce documents today.

                                             Very truly yours,



                                             Carrie H. Cohen

cc:   David L. Metzger, Esq. (via e-mail)
      John Schemitsch, Esq. (via e-mail)
         Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 11 of 15




October 30, 2020

Via e-mail: subhan@tariqlaw.com
Subhan Tariq, Esq.

Via e-mail: Daniel.malis@malislaw.com
Daniel Malis, Esq.

         Re:   Ousmane Bah v. Apple Inc. and Security Industry Specialists
               Our Client: Security Industry Specialists (“SIS”)
               Docket No.: 19 cv 3539
               LJAA File No.: 0270-1037-NY00

Mr. Tariq/Mr. Malis:

The attached will serve as our Second Supplemental Document Response, in response to your
October 28, 2020 email inquiry and the “meet and confer” of October 22, 2020.

As to the issue of video retention policy, as was indicated in our initial written response to
Document Requests, the video for the subject incidents is not the property of or maintained by
SIS and as such SIS does not have any video retention policy applicable to those incidents.

As I advised you in the meet and confer, SIS does not maintain any “Post Orders” for the subject
stores. SIS does maintain a printed document version copy of the general training manual
previously disclosed.

As I advised you in the meet and confer, the monthly security updates are a spread sheet that for
each store, for each month, simply state the number of incidents, the dollar figure of recovery,
the incidents year to date and the dollar figure of recovery year to date. SIS therefore objects to
the production of this document as not relevant and not proportional to the needs of the case.

By separate e-mail you will receive a link for the BOLO metadata subject to the ESI protocol.
This metadata includes the BOLOs for the following stores/incidents:

Date                   Store                                      Bates Nos.

5/5/18                 Menlo Park, NJ                             000610-000613

5/5/18                 Short Hills, NJ                            000614-000618

5/14/18                King of Prussia, PA                        000619-000622




                                    61 Broadway, Suite 2000, New York, NY 10006 212.233.7195 Fax 212.233.7195   www.lewisjohs.com

                                                                                         New York City | Long Island
       Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 12 of 15


Ousmane Bah v. Apple Inc. and Security Industry Specialists
October 30, 2020
Page 2


9/14/18                   Short Hills, NJ                              000623-000627
                                                                       000638-000640

9/18/18                   Freehold, NJ                                 000628-000632
                                                                       000641-000643

9/18/18                   Cherry Hill, NJ                              000633-000637

10/17/18                  Rockaway, NJ                                 000644-000647

10/24/18                  Menlo Park, NJ                               000648-000651

10/26/181                 Lawrence Township, NJ                        000652-000655

2/18/19                   Rockaway, NJ                                 000656-000657


Please note that all documents have been marked “Confidential”.

Thank you.

Very truly yours,
David Metzger
David L. Metzger
dlmetzger@lewisjohs.com
New York City Office

cc:
kviggiani@mofo.com
ccohen@mofo.com
jschemit@law.nyc.gov




1
 Incident Report (Bates 152-158) is dated 10/29/18 for the theft indicated to have occurred on 10/26/18. The
BOLO, sent 11/7/18 mistakenly indicates 11/29/18 (Bates stamp as above and Bates No. 413-414)
Case 1:19-cv-03539-PKC Document 117-1 Filed 11/13/20 Page 13 of 15
      Case
     Case   1:19-cv-03539-PKCDocument
          1:19-cv-03539-PKC   Document  34-5 Filed
                                      117-1  Filed11/13/20
                                                   07/31/19 Page
                                                            Page14
                                                                 2 of
                                                                   of315




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                       ==--                          X
OUSMANE BAH,
                                                     19 Civ. 3539(PKC)
                       Plaintiff,
-against-                                            DECLARATION OF
                                                     TOM STEVENS
APPLE INC. and SECURITY INDUSTRY
SPECIALISTS,INC.

                       Defendant.
                                                   -=X


DECLARATION OF TOM STEVENS IN SUPPORT OF MOTION TO DISMISS PURSUANT
TORULE12(b)(2),(6)

       1. Tom Stevens, pursuant to 28 U.S.C. Sec.1746, under the penalties of perjury, declare
that the following is true and correct.

        1.1 am the Vice President of Retail Operations for Security Industry Specialists, Inc.

("SIS")and I held this same position in 2018.

        2. SIS is a California Corporation with its corporate headquarters and principal place of
business located, currently and in 2018, at 6071 Bristol Parkway, Culver City, CA 90230.
        3. SIS, currently and in 2018, provides "loss prevention" services to Apple retail stores in
multiple states."Loss prevention" is a specifically contracted security service wherein SIS
employees are assigned to a retail store to detect shoplifters, make apprehensions and,if
necessary, contact local law enforcement regarding the theft.
        4. SIS, currently and in 2018,leases office space in New York at 601 W.26**' Street, New
 York,NY.SIS currently and in 2018 provides security services to several(non-Apple)retailers
 in New York City. However, neither currently, nor in 2018 did SIS provide "loss prevention"
 services to any retailers in the City or State of New York.
      Case
     Case   1:19-cv-03539-PKCDocument
          1:19-cv-03539-PKC   Document  34-5 Filed
                                      117-1  Filed11/13/20
                                                   07/31/19 Page
                                                            Page15
                                                                 3 of
                                                                   of315




       5. Neither currently, nor in 2018,is/was SIS the contracted security guard company for
any Apple retail store in New York City. SIS does not perform "loss prevention" services for any
Apple retail store in New York State.

       6.1 have reviewed the June 26,2019 correspondence from SIS's attorney, David

Metzger, listing the Apple store locations for which SIS is aware of a report to law enforcement
for an individual previously identified to SIS by law enforcement as Ousmane Bah. That is a true
and accurate list. SIS did not identify Ousmane Bah to law enforcement in New York State and
did not file any report or complaint against him with law enforcement in New York State.
       7. SIS did not disseminate the identity or image of the individual previously identified as
Ousmane Bah to any Apple store, or to any security company assigned to any Apple store, in
New York City.

Dated and Executed:

                     ,New Jersey
        July'i^ 2019
                                        TOM STEVENS
